Case 5:18-md-02827-EJD Document 313-2 Filed 04/09/19 Page 1 of 3




               Exhibit A
      Case 5:18-md-02827-EJD Document 313-2 Filed 04/09/19 Page 2 of 3




                                                                                    Christopher Chorba
                                                                                    Direct: +1 213.229.7396
                                                                                    Fax: +1 213.229.6396
                                                                                    CChorba@gibsondunn.com


March 8, 2019


VIA ELECTRONIC MAIL

Joseph Cotchett
Mark Molumphy
Cotchett, Pitre & McCarthy LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
jcotchett@cpmlegal.com
mmolumphy@cpmlegal.com



Re:    In re Apple Inc. Device Performance Litig., No. 5:18-MD-02827 (N.D. Cal.)

Dear Counsel:

       I write concerning your blatant and very serious violation of the Protective Order (Dkt.
No. 224) during yesterday’s hearing before Judge Davila on Apple’s Motion to Dismiss the
Second Amended Complaint. The Apple documents you read into the record bore “Highly
Confidential-Attorneys’ Eyes Only” designations. Plaintiffs filed these documents under seal
with their Opposition to Apple’s Motion to Dismiss, thereby acknowledging Apple’s
confidentiality designations.

        Section 14.7 of the Protective Order provides that “[a] Party who seeks to introduce
Protected Material at a hearing, pretrial or other proceeding shall advise the Court at the time
of introduction that the information sought to be introduced is protected.” Plaintiffs made no
effort to comply with this obligation. In particular, both of you read from and referenced
Highly Confidential material—including the sealed Second Amended Complaint (Dkt. No.
243-2) and sealed exhibits attached to the Cotchett Declaration filed in support of Plaintiffs’
Opposition to Apple’s Motion to Dismiss (see, e.g., Dkt. Nos. 279-8 (Ex. 2) & 279-10 (Ex. 3)).
By doing so, you deprived Apple of the opportunity, as expressly contemplated by the
Protective Order, to first seek to protect such information from public disclosure.

       As I noted immediately after this violation took place, Apple maintains its
confidentiality designations regarding the documents at issue. Plaintiffs agreed to such
continued designations.
     Case 5:18-md-02827-EJD Document 313-2 Filed 04/09/19 Page 3 of 3




Joseph Cotchett
March 8, 2019
Page 2



        Apple reserves all rights based on this plain violation of the Court’s order, and demands
that Plaintiffs immediately take steps to ensure that all counsel comply with the terms of the
Protective Order.

                                              Sincerely,

                                              /s/ Christopher Chorba

                                              Christopher Chorba
